Per Curiam,
The only specification of error is an extract from the learned trial judge’s charge, directing a verdict in favor of defendant. By agreement of counsel for the parties, the statement signed by them, embracing an extract from defendant’s testimony, etc., has been printed in appellant’s paper-book “in lien of the evidence taken at the trial.” That necessarily excludes from consideration any evidence or allegations of fact not contained in the agreement. In view of the facts thus agreed upon, there appears to be no error in directing a verdict for defendant.
Judgment affirmed.